Title: From George Washington to Sarah Cary Fairfax, 16 May 1798
From: Washington, George
To: Fairfax, Sarah Cary



My dear Madam,
Mount Vernon 16th May 1798.

Five and twenty years, nearly, have passed away since I have considered myself as the permanent resident of this place; or have been in a situation to endulge myself in familiar intercourse with my friends, by letter or otherwise.
During this period, so many important events have occurred, and such changes in men and things have taken place, as the compass of a letter would give you but an inadequate idea of. None of which events, however, nor all of them together, have been able to eradicate from my mind, the recollection of those happy moments—the happiest of my life—which I have enjoyed in your company.
Worn out in a manner by the toils of my past labour, I am again seated under my Vine & Fig tree, and wish I could add that there are none to make us affraid; but those whom we have been accustomed to call our good friends and allies, are endeavouring if not to make us affraid, yet to despoil us of our property; and are provoking us to Acts of Self-defence, which may lead to War. What will be the result of such measures, time, that faithful expositor of all things, must disclose. My wish is, to spend the remainder of my days (which cannot be many) in rural amusements—free from those cares which public responsibility is never exempt.
Before the War, & even while it existed, altho’ I was eight years from home at one stretch, (except the en passant visits made to it on my March to and from the Siege of Yorktown) I made considerable additions to my dwelling house, & alterations in my Offices, & Gardens; but the dilapidati⟨on⟩ occasioned by time, & those negleets

which are co-extensive with the absence of Proprietors, have occupied as much of my time, within the last twelve months in repairing them, as at any former period in the same space. And it is matter of sore regret, when I cast my eyes towards Belvoir, which I often do, to reflect ⟨that⟩ the former Inhabitants of it, with whom we lived in such harmony & friendship, no longer reside there; and that the ruins can only be viewed as the memento of former pleasures; and permit me to add, that I have wondered often (your nearest relatives being in this Country), that you should not prefer spending the evening of your life among them rather than close the sublunary Scene in a foreign Country—numerous as your acquaintances may be, and sincere, the friendships you may have formed.
A Century hence, if this Country keep united (and it is surely its policy and Interest to do so) will produce a City—though not as large as London—yet of a magnitude inferior to few others in Europe, on the Banks of the Potomack; where one is now establishing for the permanent Seat of the Government of the United States (between Alexandria & Georgetown, on the Maryland side of the River). A situation not excelled for commanding prospect, good water, salubrious air, and safe harbour by any in the world; & where elegant buildings are erecting & in forwardness, for the reception of Congress in the year 1800.
Alexandria, within the last seven years, (since the establishment of the General Government) has increased in buildings, in population, in the improvement of its Streets by well executed pavements, and in the extension of its Wharves, in a manner, of which you can have very little idea. This shew of prosperity, you will readily ⟨conceive is owing to its commerce. The extension of that Trade is occasioned in a great degree by opening of the Inland navigation of Potomack River now cleared to Fort Cumberland upwards of 200 miles and by a similar attempt to accomplish the like up the Shannandoah 150 miles more. in a word if this Country can stear clear of European Politics, stand firm on its bottom & be wise and temperate in its government, it bids fair to be one of the greatest & happiest nations in the world.
Knowing that Mrs Washington is about to give an account of the changes wch have happened in the neighbourhood, & in our own family I shall not trouble you with a repetition of them⟩; ⟨illegible⟩ received accurate information ⟨illegible⟩ from particular

friends, from ⟨illegible⟩ and having only one ⟨illegible⟩ miles ⟨illegible⟩ I have not been as far as Occoquan these seven years; ⟨illegible⟩ from hoping it. Be that as it may, ⟨illegible⟩ and under all circumstances, I shall ⟨illegible⟩ be ⟨illegible

Go: Washington⟩

